DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-6 in the reply filed on 6/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirements, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dekel (WO 2018081899 A1).
	Re. Claim 1, Dekel discloses s a scanning jig (Fig. 1) for identifying a spatial position of an implant including an implant body placed in a patient's mouth (Fig. 2 is the implant wherein it is capable of having an implant body; Abstract, Par. [0048]) or an abutment connected to the implant body, comprising: 
a base connectable to the implant (Fig. 1, label 310); 
a scan target (Fig. 1, label 312) having a scan area (scan area is the surface of the scan target) scannable by a 3D scanner (Par. [0048] wherein the 3D scanner is the CT scanner; and 
a connecting portion (Fig. 1, label 318) connecting the base and the scan target, the connecting portion having a predetermined length such that (the connecting portion has a defined length that can be said to be the predetermined length), when the base is connected to the implant, the scan target is positioned outside the mouth (Fig. 1), 
wherein at least a portion of the patient's face (Fig. 1) and the scan area are scanned by the 3D scanner with the base connected to the implant and with the scan target positioned outside the mouth thereby acquiring three-dimensional data, and acquired three-dimensional data is analyzed thus identifying spatial positional relationships between the portion of the face and the implant (Par. [0004]; Par. [0037] discloses s the usage of a CT scanner).
Re. Claim 2, Dekel teaches the claimed scanning jig of claim 1 and further discloses  the base (Fig. 1, label 310) has a predetermined height (the connecting portion has a defined height that can be said to be the predetermined height) and is connected at one end to the implant and the other end to the connecting portion (See Annotated Figure A of Fig. 1). 

    PNG
    media_image1.png
    616
    824
    media_image1.png
    Greyscale

Annotated Figure A
	Re. Claim 3, Dekel teaches the claimed scanning jig of claim 1 and further discloses  the base (Fig. 1, label 310) has a threaded hole for a screw by which to fix the base to the implant (Fig. 7, label 306 shows the threaded hole in which it may receive a threaded screw to be fixed to the implant which is indicated by label 220 in the figure). 
	Re. Claim 4, Dekel teaches the claimed scanning jig of claim 1 and further discloses  the connecting portion (Fig. 1, label 318) is removably connected to either the base or the scan target or both (Par. [0048] states the connecting portion can be detachable from the base (310)). 
	Re. Claim 5, Dekel teaches the claimed scanning jig of claim 1 and further discloses the scan area (Scan area is the flat surface of the scan target (Fig. 1, label 312)) has a flat surface (Fig. 1). 
	Re. Claim 6, Dekel teaches the claimed scanning jig of claim 1 and further discloses the scan area (Scan area is the flat surface of the scan target (Fig. 1, label 312)) has either a two-dimensional marker or a three-dimensional marker, or both (Fig. 1, label 302 where it is a 3D marker, Par. [0035]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772